—In an action to recover damages for personal injuries, etc., arising out of an automobile accident, the plaintiffs Carlos Ramirez, Jose Ramirez, and Ana Ramirez appeal from an order of the Supreme Court, Queens County (Posner, J.), dated June 25, 1992, which granted the defendants’ motion for summary judgment dismissing the second, third, and fourth causes of action.
Ordered that the order is affirmed, without costs or disbursements.
The appellants’ sole contention on appeal is that the defen*250dants’ summary judgment motion was inadequate under Pagano v Kingsbury (182 AD2d 268) because the defendants did not submit sworn physicians’ affidavits in support of their motion, while the appellants opposed the motion with affidavits of one of their doctors. However, the defendants submitted the plaintiffs’ hospital records in support of their motion. It is well settled that a defendant may submit the plaintiff’s medical records in support of a motion for summary judgment (see, e.g., McGovern v Walls, 201 AD2d 628; Gleason v Huber, 188 AD2d 581; Hochlerin v Tolins, 186 AD2d 538). Therefore, the appellants’ contention is without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.